*437
SUMMARY ORDER

Plaintiff-Appellant Kitt Scott, pro se, appeals from the April 11, 2002 memorandum and order of the United States District Court for the Eastern District of New York (McKenna, /.) granting partial summary judgment and the May 31, 2007 judgment entered in favor of the defendant-appellee after a jury found in its favor on all claims. We assume the parties’ familiarity with the underlying facts and the procedural history of the case.
After having reviewed Scott’s contentions on appeal and the record of proceedings below, we affirm for substantially the same reasons stated by the district court in .its thorough opinion of April 11, 2002, and rulings. We find no error in the trial court’s procedural or evidentiary rulings or in its instructions to the jury. We have considered all of Scott’s arguments and find them to be without merit.
Accordingly, the judgment of the district court is AFFIRMED.